Citation Nr: 9920860	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-34 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
march fracture of the cuboid of the right foot, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral knee, 
right hip, right calf, and low back disabilities claimed as 
secondary to the service connected right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1994, from 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The claim for an increased evaluation for a right foot 
disorder first came before the Board in January 1997.  It was 
remanded for an examination and opinion.  All requested 
development has been completed.  The appeals for claims for 
secondary service connection were developed and perfected 
subsequent to the January 1997 remand.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's foot disabilities are primarily caused by 
bilateral, congenital pes cavus which is not related to his 
service connected right foot disability.

3.  No moderately severe disability of the right foot has 
been attributed by medical evidence or opinion to the 
veteran's residuals of a march fracture of the cuboid of the 
right foot.


CONCLUSION OF LAW

The criteria for an increased evaluation, in excess of 10 
percent, for residuals of march fracture of the cuboid of the 
right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.71 
Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the right foot disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his right foot disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for a right foot disorder, characterized 
as residuals of a march fracture of the right cuboid was 
granted via a rating decision of May 1994.  An evaluation of 
noncompensable was assigned.  That evaluation was increased 
to 10 percent by a rating decision of July 1997, and was made 
effective as of July 23, 1993.

A review of the veteran's service medical records indicates 
that his right foot was casted in February 1954.  In July 
1954, the veteran was seen complaining of foot problems and 
was diagnosed with pes cavus of the right foot.  He requested 
arch supports.  He was again seen in January 1955, was again 
diagnosed with pes cavus, and was given a light duty profile.  
Pes cavus was not noted on his entrance exam, and was first 
diagnosed after his march fracture.

The report of a VA foot examination, conducted in April 1995, 
shows that the veteran has rigid forefoot cavus.  He 
complained that he has trouble walking and wearing shoes.  
Pain to palpation was noted in the cuboid area of the right 
foot.  X-ray examination revealed a comminuted fracture of 
the cuboid, but no soft tissue swelling about the fracture 
site.

VA outpatient treatment reports, dated from March 1996 to 
April 1997, show the veteran continuing to complain of right 
foot pain.  In April 1996 he was noted to have severe pes 
cavus.  

Private medical records, dated in August 1996, show the 
veteran with bilateral cavus deformity.  He had only five 
degrees of active dorsi-flexion with normal plantar flexion 
bilaterally.  A tight heel cord was observed, more prominent 
on the right.  A healed midfoot wound was observed on the 
right.  X-ray examination of the right ankle confirmed the 
cavus deformity.  There was a small calcification about the 
medial aspect of the talus on the right foot, etiology 
undetermined.  

The report of a VA foot examination, conducted in March 1997, 
shows the veteran complaining of pain when he ambulates, arch 
pains bilaterally, and calf and ankle pain.  Vascular 
examination was 4/4 bilaterally.  Neurological testing showed 
vibratory, proprioception, and sharp versus dull, senses 
intact.  Achilles reflex was 0+ bilaterally.  Muscle strength 
of the intrinsic and extrinsic muscles of the feet was 5/5 
bilaterally.  No hypertrophy or atrophy was noted.  No spasms 
were noted.  

"Arthopoiemetric" exam showed five degrees of ankle 
dorsiflexion on the left with knee extended and five degrees 
of ankle dorsiflexion with the knee flexed.  On the right 
there was two degrees of ankle dorsiflexion with the knee 
extended and five degrees with the knee flexed.  The end 
range of motion of both ankles was firm.  The sub-talar joint 
had 12 degrees of inversion and 4 degrees of eversion 
bilaterally.  There was a right fifth overlapping toe on the 
fourth.  The neutral calcaneal stance at the right was four 
degrees varus and the relax calcaneal stance was three 
degrees varus.  The metatarsal heads one through five lay 
parallel in the same plane.  There was a rigid cavus foot.

Gait analysis showed the veteran ambulated without heel 
strike.  There was no intraarticular swelling.  No 
periarticular swelling.  There was no  ligamentous laxity 
noted.  Hallux dorsiflexion was 75 degrees bilaterally.  
There was adequate extension and flexion of the lesser meta-
carpal phalangeal joints (MPJ's) two through five.  

The impression given was abnormal gait, it was noted that the 
veteran was not going through the normal supinator, pronator 
curve of gait.  He did not hit with heel strike bilaterally.  
Also diagnosed was ankle aquinas, restrictive range of 
motion, etiology probably a combination of osseus and 
muscular; rigid pes cavus probably congenital and not likely 
related to the fracture of the cuboid; and ankle and leg 
condition secondary to restrictive range of motion of the 
ankles, inadequate range of motion causing leg and ankle 
pain.  

The veteran's right foot disability is currently evaluated 
under 38 C.F.R. § 4.71 Diagnostic Code 5284 for foot 
injuries.  Diagnostic Code 5284 provides for a 10 percent 
evaluation for moderate foot injuries.  A 20 percent 
evaluation is assigned for moderately severe foot injuries.

A review of the objective medical evidence of record 
indicates that the veteran's primary foot symptomatology is 
attributable to a congenital pes cavus deformity.  Recent VA 
examination did not show any serious difficulties 
attributable to residuals of a cuboid fracture, and it was 
noted that the pes cavus deformity was bilateral, likely 
congenital, and not likely related to the service connected 
disability.  The Board concludes that the evidence of record 
does not indicate a moderately severe right foot disability 
which has been attributed by medical evidence or opinion to 
the veteran's service connected residuals of fractured cuboid 
of the right foot.


ORDER

Entitlement to an increased evaluation, in excess of 10 
percent, for a right foot disorder is denied.


REMAND

The veteran contends that his bilateral knee, right hip, 
right calf, and low back disabilities have developed 
secondary to his service connected right foot disorder.  The 
report of a VA foot examination, conducted in March 1997, 
shows an impression of abnormal gait caused by ankle aquinas.  
It is noted that the etiology of the ankle aquinas was 
thought to be a combination of osseus and muscular.  It was 
further noted that the veteran's ankle and leg conditions 
were secondary to restrictive range of motion of the ankles.

The report of a VA joints examination, also conducted in 
March 1997, likewise shows an opinion that the veteran's 
right hip ankle and calf condition are related to his 
abnormal gait, and could be related to the service connected 
right cuboid fracture.

The Board concludes that the medical evidence supports the 
notion that the veteran's right ankle, knee, and hip 
disorders are related to his altered gait, however, the 
etiology of the altered gait is not completely clear.  The VA 
foot examination states that it is due to a combination of 
muscular and osseus etiologies, but expresses no opinion 
regarding whether the gait and ankle aquinas are attributable 
to the service connected cuboid fracture.

The Board finds that a more specific opinion regarding this 
issue, and the issue of the possible relationship between the 
veteran's claimed left knee and low back disorders is 
necessary.  The Board specifically seeks an opinion as to 
whether the veteran's ankle aquinas and altered gait are 
attributable to his congenital pes cavus or to his service 
connected residuals of right cuboid fracture.

Therefore this claim is REMANDED to the RO for the following:

1.  The veteran's claims folder should be 
reviewed by the podiatrist who conducted 
the March 1997 examination.  He should be 
asked to render a further opinion 
regarding the etiology of the veteran's 
ankle aquinas and abnormal gait.  He 
should specifically address whether these 
are caused by the veteran's residuals of 
right cuboid fracture.  If this physician 
determines that an additional examination 
of the veteran is necessary, such 
examination should be scheduled.

2.  If the examiner noted above 
determines that there is a possible 
relationship between the ankle aquinas 
and abnormal gait and the service 
connected right foot disorder; then the 
veteran's claims folder should be re-
examined by the orthopedist who performed 
the March 1997 joints examination.  He 
should be asked to render an opinion 
regarding the veteran's claim that his 
low back and left knee disorders are 
related to his right foot disorder and 
abnormal gait.

3.  The examiners should be informed that 
their opinions will be most helpful to 
the Board if phrased in one of the 
following manners:  The veteran's claimed 
disorders are (1) definitely related to 
his inservice complaint (2) more likely 
than not related to his inservice 
complaint (3) as likely as not related to 
his inservice complaint (4) more likely 
than not unrelated to his inservice 
complaint (5) definitely unrelated to his 
inservice complaint.

Upon completion of the above described items the RO should 
re-evaluate the veteran's claims for service connection for 
bilateral knee, right hip, right calf, and low back 
disabilities claimed as secondary to the service connected 
right foot disorder.  If the determination remains adverse 
the RO should provide the veteran and his representative a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

